Case 2:17-cv-05320-CCC-JAD Document 65-15 Filed 11/02/20 Page 1 of 4 PageID: 593




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

    WITOLD BAGINSKI,
                                                     CASE NO: 2:17-cv-05320 (JLL) (JAD)
                           Plaintiff,

    v.
                                                                   Civil Action
    BOROUGH OF WALLINGTON;
    EUGENIUSZ RACHELSKI, individually                       CERTIFICATION OF
    artd in his official capacity as Councilman;          DOUGLASNEUMETZGER
    KHALDOUN ANDROWIS individually and
    in his official capacity as Councilman;
    MELISSA DABAL, individually and in her
    official capacity as Councilwoman; BRYAN
    OLKOWSKI, individually and in his official
    capacity as Councilman; VICTOR POLCE,
    individually and in his official capacity as
    Borough Administrator, XYZ CORP. INC.
    (I- 10); JOHN DOES (1-10) AND JANE
    DOES (I- 10),

                           Defendants

           I, Douglas Neumetzger, hereby certify as follows:

           I.        I am the President of DART Computer Services, Inc. ("DART").

           2.        DART is the information technology consultant and computer systems

    administrator for the Borough of Wallington (the "Borough").

           3.        DART is responsible for providing information technology and systems

    administration services to the Borough. As such, I am fully familiar with the facts set forth

    herein. If asked to testify in this matter, I would do so in a manner consistent with this

    Certification.

            4.       Plaintiff, Witold Baginski ("Baginski"), used two email addresses in connection

    with his employment with the Borough in the capacity as its Clerk and/or Business
Case 2:17-cv-05320-CCC-JAD Document 65-15 Filed 11/02/20 Page 2 of 4 PageID: 594




    Administrator,       "v.baginski@verizon.net"        (the   "Verizon[ dot]net     email")      and

    "wbaginski@wallington.org." (the "Wallington[dot]org email").

           5.        In addition to the Verizon[dot]net email, other Borough officials and employees

    have used other "Verizon" email addresses to conduct business on the behalf of the Borough.

    These include: "wallington.acctspayable@verizon.net" used by Agnes Brynczka, a clerk/typist

    employed by the Borough; "wallington.health@verizon.net" used by Paula Gilbert, the Borough

    Registrar with its Board of Health; and "wallington.boro@verizon.net" used by Charles Cucci,

    the Borough's Chief Financial Officer.

           6.        The Borough mains internet access through Verizon FiOS. Per the State franchise

    agreement, Verizon provides each municipal facility with a no-cost internet connection. A

    certain number of email accounts were part of that service. It is my understanding that Plaintiff's

    Verizon[dot]net address was one of those along with the other Verizon addresses set forth above.

           7.        With respect to the Verizon[dot]net account, Baginski sent and received messages

    to and from this account using Microsoft Outlook, an. email client program, installed on the

    Borough's computer assigned to him. The Borough is owner of that computer and the licensee of

    the Outlook email client program installed on it. Email messages to and from that email client

    passed through the Borough's fileserver, computer hardware also owned by the Borough and

    located in the Borough Hall. The Borough's computer provided to Baginski was configured to

    store those emails in an Outlook data file (in PST fonnat) on the Borough's fileserver rather than

    on the computer provided to Baginski.

           8.        In November of 2018, DART was provided with a copy of a litigation hold letter

    issued by Baginski's attorney. Counsel for the Borough, Debra McGarvey, Esq., instructed

    DART to ensure that the directives in the litigation hold letter were followed. To do this, DART



                                                     2
Case 2:17-cv-05320-CCC-JAD Document 65-15 Filed 11/02/20 Page 3 of 4 PageID: 595




    obtained a "snapshot" of the emails to and from the Verizon[dot]net account in their native PST

    format from the Borough's fileserver. The data on the fileserver was accessed remotely by

    DART through our privileges as the network administrator. The "snapshot" of those files have

    been maintained by DART on its server located in its office.

             9.    The Wallington[dot]org email account, like many others with that web address

    used by Borough officials and employees to conduct Borough business, was created by a web

    design company that pre-dates DART's affiliation with the Borough.

             10.   The platform for that email system is Google's GSUITE. DART was given

    administrative oversight to the GSUITE based system sometime m 2017. At that time, the

    Borough was using a free version of the GSUITE that lacked certain functions including

    searchable email archive.

             11.   DART upgraded the system late in 2018. As a result of this upgrade, Google took

    a snapshot of each mailbox as of the upgrade date and compiled them into an archive. Since the

    date of the upgrade all emails sent and received are automatically copied to the archive.

             12.   In July 2020, DART was contacted by Matt Gilson, Esq. and asked to provide the

    Borough's emails to and from Baginski in the two email accounts.

             13.   The Wallingtonnj[dot]org emails were extracted from the archive in the GSUITE

    Vault and provided to counsel.

             14.   The snapshot of the Verizon[dot]net emails obtained and maintained as described

    above, were provided as well.

             15.   On or about July 28, 2020, I was contacted by Leonard E. Seaman, Esq.,

    regarding this matter and provided him with information generally consistent with that set forth

    above.



                                                     3
Case 2:17-cv-05320-CCC-JAD Document 65-15 Filed 11/02/20 Page 4 of 4 PageID: 596




           I hereby certify that the foregoing statements made by me are true. I am aware that if any

    of the foregoing statements made by me are willfully false I am subject to punishment.




    DATED:~}<>




                                                    4
